Citation Nr: 1121006	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-33 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression, on a direct or secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active military service from March 1977 to December 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from August 2003 and April 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The August 2003 rating decision denied entitlement to service connection for dysthymic disorder, claimed as depression.  The April 2004 rating decision denied entitlement to service connection for depression, to include as secondary to service-connected sinusitis and bilateral pes planus disabilities.

In November 2006, the Veteran testified at a hearing before RO personnel.  A transcript of the hearing is of record.

In April 2009, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, the AMC continued to deny the claim and returned the matter on appeal to the Board for further appellate consideration.

The appeal is, again, REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (effective after October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the revision was required to implement the Court's decision in Allen, 7 Vet. App. 439).

As noted in the Board's April 2009 remand, the Veteran contends that he developed depression as a result of pain and health problems associated with his service- connected pes planus and sinusitis disabilities.  In light of his assertions, and because the Board found that the medical evidence of record did not adequately address whether there exists a relationship between the Veteran's service-connected sinusitis and pes planus disabilities and depression, the Board remanded the case in order for the RO to schedule the Veteran for a VA mental disorders examination to determine whether depression was caused or aggravated by his service-connected sinusitis and/or pes planus disabilities.  Following review of the claims file and an examination of the Veteran, the examiner was to specifically identify whether it is as least as likely as not that the Veteran's depression is caused or aggravated by his service-connected sinusitis and/or pes planus disabilities.  

The Veteran was afforded an examination in August 2009 by a VA psychologist.  After examining the Veteran and reviewing the claims file, the VA psychologist stated that it was at least as likely as not that the Veteran's reported depressive symptoms were not caused by his medical conditions.  The psychologist based this opinion on the Veteran's report that the onset of depression was attributable to undergoing an administrative discharge for a positive drug screen in 1983 and losing his military career, and not his physical health issues.  However, the examiner also stated that there was evidence in the records that the Veteran's depressive symptoms were occasionally aggravated by physical pain from his legs, feet, and back, and his sinusitis.  The VA psychologist further stated that functional impairment resulting from aggravation of symptoms was primarily nightly sleep loss and daily daytime irritability, resulting in outbursts up to three times weekly.  The examiner also noted that irritable mood symptoms were likewise common to sleep deprivation.  

While the August 2009 VA psychologist stated that there was evidence in the records that the Veteran's depressive symptoms were "occasionally aggravated by physical pain from the legs, feet and back problems and sinusitis," he did not clearly indicate whether any diagnosed depression was at least as likely as not aggravated, i.e. increased in severity beyond its natural progress, by his service-connected sinusitis and/or pes planus disabilities.  In this regard, the VA psychologist incorrectly assessed whether the Veteran's physical problems, generally, including his nonservice-connected back and leg symptoms, aggravated the Veteran's depression; he did not assess whether the Veteran's depression was aggravated by only his service-connected sinusitis and/or pes planus disabilities.  

The Court has specifically mandated that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. 268 (1998).  

Thus, the AMC/RO should request that the psychologist who performed the August 2009 VA examination provide an addendum opinion as to the relationship, if any, between the Veteran's service-connected sinusitis and pes planus disabilities and any current depression.  The examiner should clearly state whether the Veteran's depression is caused or has been aggravated by only his service-connected sinusitis and/or pes planus disabilities.  If the examiner is not available, the Veteran should be afforded an additional examination to determine the aforementioned.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, that treated him for his depression disability.  Of particular interest are private or VA treatment records from September 2009 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The AMC/RO should request that the psychologist who performed the August 2009 VA examination provide an addendum opinion as to the relationship, if any, between the Veteran's service-connected sinusitis and pes planus disabilities and any current depression.  If the examiner is not available, the Veteran should be afforded an additional examination to determine the aforementioned. 

Review of the claims file must be noted on the examination report.  Based upon the examination results, if any, and review of the entire record, the examiner should specifically state whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's depression is caused or has been aggravated (increased in severity beyond its natural progress) by his service-connected sinusitis and/or pes planus disabilities.  In providing this opinion, the examiner should consider only the Veteran's service-connected sinusitis and pes planus disabilities.

The examiner should provide a fully explained rationale for any opinion given, as well as an explanation and rationale for any alternative etiology of his depression disability, including any back disability.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

